Citation Nr: 1026955	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-35 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Pflugner




INTRODUCTION

The Veteran served on active military duty from February 1964 to 
February 1967.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Historically, the Veteran served on active duty from February 
1964 to February 1967.  Herein, he is seeking entitlement to a 
total disability rating based on individual unemployability 
(TDIU).

In January 2007, the Veteran underwent a VA examination in order 
to ascertain his ability to obtain and maintain any form of 
gainful employment consistent with his education and occupational 
experience.  At the time of this examination, service connection 
was in effect for residual scars of third degree burns to the 
right lower extremity, rated as 40 percent disabling; residual 
scars of third degree burns to the left lower extremity, rated as 
30 percent disabling; and residual scars of burns to bilateral 
hands, rated as 20 percent disabling.  Moreover, a "significant 
hearing problem" was noted by the examiner.  However, the 
examiner could not incorporate a hearing disability into the 
determination of whether or not the Veteran was able to obtain 
and maintain substantially gainful employment as service 
connection for a hearing disability was not then in effect.  See 
38 C.F.R. § 4.16(a) (2009).

The Veteran's claim of entitlement to TDIU was denied by a March 
2007 rating decision.  Thereafter, he filed a timely notice of 
disagreement and substantive appeal.  During the pendency of this 
appeal, the Veteran submitted claims of entitlement to service 
connection for bilateral hearing loss and tinnitus.  By an August 
2007 rating decision, service connection for bilateral hearing 
loss was denied, but service connection for tinnitus was granted, 
and a 10 percent disability evaluation was assigned thereto.

In April 2009, after reviewing the evidence of record, the Board 
found that there was a further duty to assist the Veteran with 
his TDIU claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  Specifically, because service-connection was 
granted for tinnitus in August 2007, the VA examiner's January 
2007 opinion did not incorporate all of the Veteran's service-
connected disabilities.  As such, the Board determined that 
another opinion was required to make a decision on the claim.  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The Board also directed 
the RO to request that the Veteran identify or submit any 
additional relevant evidence.  

In May 2009, the RO issued the Veteran a letter requesting that 
he submit or identify any additional evidence relevant to his 
TDIU claim.  The Veteran underwent a VA examination in September 
2009.  As a result of this examination, the examiner opined:

The [Veteran]'s service-connected burns and 
scarring are not the cause of his current 
symptoms and do not prevent him from obtaining 
and retaining employment consistent with his 
education and occupational experience.

While this opinion addresses the Veteran's service-connected 
residual burn scars, it does not incorporate the Veteran's 
service-connected tinnitus.  As such, the Board finds that the RO 
did not substantially comply with directives of the April 2009 
remand because it did not ensure that the VA examiner's opinion 
incorporated all of the Veteran's service-connected disabilities.  
See Stegall v. West, 11 Vet. App. 268 (1998).  RO compliance with 
remand directives is neither optional nor discretionary.  Where 
the remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  Id. 
at 271.  In light of the foregoing, the Veteran's claim must be 
remanded for compliance with the April 2009 Board remand.

Accordingly, the case is remanded for the following action:

1.   If available, the RO must make 
arrangements for the September 2009 VA 
examiner to provide an addendum to the 
rendered opinion.  Specifically, after 
reviewing the entire evidence of record, the 
examiner must provide an opinion as to 
whether the Veteran is unable to obtain and 
retain employment consistent with his 
education and occupational experience due to 
all of his service-connected disabilities, 
irrespective of age and any 
nonservice-connected disorders.  At present 
service-connection has been granted for 
residual scars of third degree burns to the 
right lower extremity; residual scars of 
third degree burns to the left lower 
extremity; residual scars of third degree 
burns to bilateral hands; and tinnitus.  A 
complete rationale for any opinion expressed, 
to include citation to specific medical 
documents in the claims file and supporting 
clinical findings, must be included in the 
examination report.  The report prepared must 
be typed.

2.  If the September 2009 VA examiner is not 
available, the RO must make arrangements with 
the appropriate VA medical facility for the 
Veteran to undergo another examination.  
Specifically, after a review of the entire 
evidence of record, the examiner must provide 
an opinion as to whether the Veteran is 
unable to obtain and retain employment 
consistent with his education and 
occupational experience due to all of his 
service-connected disabilities, irrespective 
of age and any nonservice-connected 
disorders.  At present service-connection has 
been granted for residual scars of third 
degree burns to the right lower extremity; 
residual scars of third degree burns to the 
left lower extremity; residual scars of third 
degree burns to bilateral hands; and 
tinnitus.  A complete rationale for any 
opinion expressed, to include citation to 
specific medical documents in the claims file 
and supporting clinical findings, must be 
included in the examination report.  The 
report prepared must be typed.

3.  If a new examination is required, the RO 
must notify the Veteran that it is his 
responsibility to report for the examination 
and to cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the event 
that the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained that shows that notice 
scheduling the examination was sent to the 
Veteran's last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been completed, 
the RO must re-adjudicate the Veteran's claim 
on appeal, taking into consideration any 
newly acquired evidence.  If any benefit 
remains denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran has 
had an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, the Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

